Case 2:19-cv-00843-JES-NPM Document 71 Filed 03/16/21 Page 1 of 2 PageID 730



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SOSA ENTERTAINMENT LLC,

           Plaintiff,

v.                                 Case No:   2:19-cv-843-JES-NPM

SPOTIFY    AB,  a   Swedish
corporation, SPOTIFY USA,
INC.,        a     Delaware
corporation,        SPOTIFY
LIMITED, a United Kingdom
corporation,        SPOTIFY
TECHNOLOGY     S.A.,      a
Luxembourg corporation, and
JAKE P NOCH,

           Defendants/Third
           Party Plaintiffs

JAKE P NOCH and SOSA
ENTERTAINMENT LLC,

     Third Party Defendants.


                                   ORDER

     This matter comes before the Court on review of the file.           On

January 14, 2021, the Court issued an Order (Doc. #70) staying the

case for a period of time to allow the parties to pursue settlement

negotiations. (Doc. #70)      The parties were on notice that the stay

would automatically be lifted upon expiration, and the stay has

expired.

     Accordingly, it is hereby

     ORDERED:
Case 2:19-cv-00843-JES-NPM Document 71 Filed 03/16/21 Page 2 of 2 PageID 731



     The stay is lifted.      The deadlines in the Case Management and

Scheduling Order (Doc. #53) are reinstated.          The pending motions

will be addressed in due course.

     DONE and ORDERED at Fort Myers, Florida, this             16th     day

of March, 2021.




Copies:
Counsel of Record




                                   - 2 -
